PER CURIAM.
GE Capital Mortgage Services, Inc. [GE] appeals an order of the trial court which was entered on GE’s motion for summary judgment in a mortgage foreclosure action against Maguy Canales, et al. At first blush, it appears that the order is a non-appealable, non-final order denying GE’s motion for summary judgment. A closer examination reveals, however, that the trial court went on to deny the acceleration request and to alter the terms of the mortgage notwithstanding the total absence of any defense put forward by the appellees. One can certainly understand the trial judge’s desire to avoid presenting the appellees with a misfortune in addition to the ones that appear to have befallen them. However, the law which we must follow is clear: in the absence of any valid defense the trial court cannot refuse to enforce the terms of a note and mortgage. David v. Sun Fed. Sav. & Loan Ass’n, 461 So.2d 93 (Fla.1984).
Reversed and remanded for proceedings consistent herewith.